Citation Nr: 1644870	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right ankle disorder. 

3. Entitlement to service connection for degenerative disc disease of the cervical spine. 

4. Entitlement to service connection for a middle back disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1986 to September 1994.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at VA's Central Office before the undersigned Veterans Law Judge in July 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for degenerative disc disease of the cervical spine, a middle back disorder, a left knee disorder, and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. There is no competent evidence that the Veteran has a current right knee disorder.

2. There is no competent evidence that the Veteran has a current right ankle disorder. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right knee disorder are not met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria to establish service connection for a right ankle disorder are not met. 38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran alleges that he has bilateral knee and ankle disorders that were caused by his military service. The Veteran also testified that the problems with his knees and ankles began during military service, during PT and basketball, and that this pain has continued daily from service until now. The preponderance of the evidence is against a finding that any right knee and right ankle disorders were caused by any incident of military service, and the appeal will be denied. 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert, 1 Vet. App. at 53; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records show treatment for a left knee strain in October 1987 as a result of being hit in the knee playing football.

The Veteran was also treated in November 1987 for left ankle pain after his left foot was stepped on playing basketball. X-rays showed no fracture. The Veteran was diagnosed with a soft tissue injury. 

In November 1989 the Veteran was treated for left ankle pain after his left foot was stepped on during basketball. He had moderate soft tissue welling without evidence of bone or joint abnormality. 

In June and July 1990 the Veteran was treated for a left ankle sprain after he twisted it during basketball. There was soft tissue swelling.

In August 1993 the Veteran was provided a medical examination, which showed that he had pes planus. 

In August 1994 the Veteran was afforded a separation medical examination. His lower extremities and feet were normal. At that time he also completed a Report of Medical History. He reported no swollen or painful joints and no arthritis, rheumatism, or bursitis. He stated that he had a trick or locked knee and explained that he had "pressure" on his knees and used to play basketball but did not because of his knees. He also reported foot trouble and explained that he had a prior ankle injury.

The Veteran's service treatment records do not show any complaints of or treatment for right knee or right ankle pain or injuries. 

The Veteran's post -service treatment records do not show any treatment for right knee or right ankle disorders. Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

As to the Veteran's claimed right knee and right ankle disorders, there is no evidence that the Veteran has these claimed disorders. The Veteran has not made any specific allegations about these claimed disorders, other than to refer to his bilateral knees and ankles. Additionally, there is no evidence that there was any incident or injury in service affecting the right knee or right ankle. Therefore, these claims are denied. 

There is also no competent evidence of a nexus between the current claimed right knee and right ankle disorders and active service. While the Veteran claims that he has right knee and right ankle disorders that were caused by his military service, the question of whether the Veteran's claimed right knee and right ankle disorders are related to his service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning right knee and right ankle disorders, he is not competent to comment on the etiology of his claimed right knee and right ankle disorders. 

The preponderance of the evidence is against a finding that the Veteran has right knee and right ankle disorders that had their onset in service or are otherwise related to service. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against these claims, and the appeal will be denied.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied. 


REMAND

The Veteran was afforded a VA contract medical examination in April 2011 for his claimed degenerative disc disease of the cervical spine, middle back disorder, left knee disorder, and left ankle disorder. The examiner stated that the Veteran's separation examination was not available for review and based his negative nexus opinions, in part, on the absence of the Veteran's separation examination. However, the Veteran's separation examination is a part of his claims file. While the actual separation examination in undated, it clearly states separation examination, and it is accompanied by an August 1994 Report of Medical History. A new medical opinion is necessary to properly evaluate the evidence in this case. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA contract examiner who performed the Veteran's April 2011 VA contract medical examination. If that examiner is not available, or if the April 2011 VA contract examiner deems it necessary, schedule the Veteran for a VA examination or VA contract examination to determine the nature and etiology of any currently diagnosed cervical spine, middle back, left knee or left ankle disorders. 

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's February 1986 entrance medical examination showed a normal spine and lower extremities, except for pes planus.

*The Veteran was afforded cervical spine x-rays in April 1989 after a motor vehicle accident. There was lucency through the odontoid seen at the lateral film, which was suspicious for a fracture at the base of the odontoid. The impression was a normal cervical spine. 

*The Veteran's service treatment records show treatment for a left knee strain in October 1987 as a result of being hit in the knee playing football.

*The Veteran was also treated in November 1987 for left ankle pain after his left foot was stepped on playing basketball. X-rays showed no fracture. The Veteran was diagnosed with a soft tissue injury. 

*In November 1989 the Veteran was treated for left ankle pain after his left foot was stepped on during basketball. He had moderate soft tissue swelling without evidence of bone or joint abnormality. 

*In June and July 1990 the Veteran was treated for a left ankle sprain after he twisted it during basketball. There was soft tissue swelling.

*In April 1992, the Veteran suffered low back muscle spasms while running. He was diagnosed with a lower back strain.

*In August 1993 the Veteran was provided a medical examination. His spine was normal, and he had pes planus. Also in August 1993 the Veteran completed a Report of Medical History. He reported recurrent low back pain because a chain had fallen onto his back three years prior. 

*In August 1994 the Veteran was afforded a separation medical examination. His spine, lower extremities and feet were normal. At that time he also completed a Report of Medical History. He reported no swollen or painful joints and no arthritis, rheumatism, or bursitis. He reported recurrent back pain and explained that he had low back pain. He stated that he had a trick or locked knee and explained that he had "pressure" on his knees and used to play basketball but did not because of his knees. He also reported foot trouble and explained that he had a prior ankle injury.

*In September 2010 the Veteran was examined by Dr. R.D.G. The Veteran reported a history of intermittent neck pain since 1988. The Veteran had never been to physical therapy, seen a chiropractor, or had an MRI. The Veteran reported sharp, burning, and constant pain in the neck and arm 90% of the time. Dr. R.D.G. examined the Veteran's cervical spine. The Veteran had normal posture and gait. There was decreased range of motion in extension. There was no tenderness or muscle spasm. Axial compression test was negative. Spurling's sign was equivocal. There was no muscle atrophy and normal muscle strength and tone. The Veteran had diminished right brachial radialis reflex. Flexion/extension x-rays of the cervical spine showed widespread diminished disc space, most severe at C6-7 and very severe at C4-5 and C5-6. There were anterior bridging osteophytes. Other disc spaces were narrowed with mild spondylosis. There were no signs of cervical instability. The impression was cervical degenerative disc disease with elements of radiculopathy. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The issues for the Board's resolution are whether the Veteran has a cervical spine, middle back, left knee, and/or right knee disorders that were caused by or related to active service. After reviewing the record, the examiner is asked to respond to the following:

a. Does the Veteran have a cervical spine, middle back, left knee, and/or left ankle disorders that were manifested during, caused by, or related to active service or within one year of active service?

b. If the Veteran has a cervical spine or middle back disorder, is it at least as likely as not or less likely than not related to the low back strain the Veteran suffered in service?

4. THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


